Exhibit 10.62

 

Amendment I to the

 

Equity Purchase Agreement

 

The Equity Purchase Agreement dated June 1, 2018 is amended as follows:

 

The attached Exhibit G Working Capital Methodology of ($638,094) is revised to
($1,620,022).

 

IN WITNESS WHEREO F, the Parties have executed this Amendment on this 12th day
of April 2019.

 

/s/ Billy Lee Peck Jr.   /s/ Damon Cuzick Billy Lee Peck, Jr.., Former President
and CEO   President Thunder Ridge Transport, Inc.   EVO Transportation & Energy
Services, Inc.

 



 

 

 

Exhibit G

 

Working Capital Methodology

 

   Target
Working Capital   Closing
Working Capital  Current Assets         Accounts Receivable Inventory 
$830,835   $830,835  Other Current Assets   150,044    150,044  Total Current
Assets  $980,879   $980,879              Current Liabilities           Accounts
Payable  $1,048,596   $1,048,596  Accrued Payroll   646,424    646,424  Accrued
Vacation   111,732    111,732  Accrued Expenses   794,149    794,149  Total
Current Liabilities   2,600,901    2,600,901              Total Working Capital 
$(1,620,022)  $(1,620,022)

 

 

 



 

